       Case 5:21-cv-03262-EJD Document 1 Filed 05/03/21 Page 1 of 7




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8
                           UNITED STATES DISTRICT COURT
9
                          NORTHERN DISTRICT OF CALIFORNIA
10
11     Brian Whitaker                            Case No.
12               Plaintiff,
                                                 Complaint For Damages And
13       v.                                      Injunctive Relief For Violations
                                                 Of: Americans With Disabilities
14     La Baguette LLC, a California             Act; Unruh Civil Rights Act
       Limited Liability Company
15
                 Defendants.
16
17
18         Plaintiff Brian Whitaker complains of La Baguette LLC, a California
19   Limited Liability Company; and alleges as follows:
20
21     PARTIES:
22     1. Plaintiff is a California resident with physical disabilities. He is
23   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
24   injury. He is a quadriplegic. He uses a wheelchair for mobility.
25     2. Defendant La Baguette LLC owned La Baguette located at or about 170
26   Stanford Shopping Center, Palo Alto, California, in April 2021.
27     3. Defendant La Baguette LLC owns La Baguette located at or about 170
28   Stanford Shopping Center, Palo Alto, California, currently.


                                            1

     Complaint
       Case 5:21-cv-03262-EJD Document 1 Filed 05/03/21 Page 2 of 7




1      4. Plaintiff does not know the true names of Defendants, their business
2    capacities, their ownership connection to the property and business, or their
3    relative responsibilities in causing the access violations herein complained of,
4    and alleges a joint venture and common enterprise by all such Defendants.
5    Plaintiff is informed and believes that each of the Defendants herein is
6    responsible in some capacity for the events herein alleged, or is a necessary
7    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
8    the true names, capacities, connections, and responsibilities of the Defendants
9    are ascertained.
10
11     JURISDICTION & VENUE:
12     5. The Court has subject matter jurisdiction over the action pursuant to 28
13   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
14   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
15     6. Pursuant to supplemental jurisdiction, an attendant and related cause
16   of action, arising from the same nucleus of operative facts and arising out of
17   the same transactions, is also brought under California’s Unruh Civil Rights
18   Act, which act expressly incorporates the Americans with Disabilities Act.
19     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
20   founded on the fact that the real property which is the subject of this action is
21   located in this district and that Plaintiff's cause of action arose in this district.
22
23     FACTUAL ALLEGATIONS:
24     8. Plaintiff went to La Baguette in April 2021 with the intention to avail
25   himself of its goods or services motivated in part to determine if the
26   defendants comply with the disability access laws.
27     9. La Baguette is a facility open to the public, a place of public
28   accommodation, and a business establishment.


                                               2

     Complaint
       Case 5:21-cv-03262-EJD Document 1 Filed 05/03/21 Page 3 of 7




1      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
2    to provide wheelchair accessible dining surfaces in conformance with the ADA
3    Standards as it relates to wheelchair users like the plaintiff.
4      11. La Baguette provides dining surfaces to its customers but fails to provide
5    any wheelchair accessible dining surfaces.
6      12. A problem that plaintiff encountered was the lack of sufficient knee or
7    toe clearance under the outside dining surfaces for wheelchair users.
8      13. Plaintiff believes that there are other features of the dining surfaces that
9    likely fail to comply with the ADA Standards and seeks to have fully compliant
10   dining surfaces for wheelchair users.
11     14. On information and belief, the defendants currently fail to provide
12   wheelchair accessible dining surfaces.
13     15. These barriers relate to and impact the plaintiff’s disability. Plaintiff
14   personally encountered these barriers.
15     16. As a wheelchair user, the plaintiff benefits from and is entitled to use
16   wheelchair accessible facilities. By failing to provide accessible facilities, the
17   defendants denied the plaintiff full and equal access.
18     17. The failure to provide accessible facilities created difficulty and
19   discomfort for the Plaintiff.
20     18. The defendants have failed to maintain in working and useable
21   conditions those features required to provide ready access to persons with
22   disabilities.
23     19. The barriers identified above are easily removed without much
24   difficulty or expense. They are the types of barriers identified by the
25   Department of Justice as presumably readily achievable to remove and, in fact,
26   these barriers are readily achievable to remove. Moreover, there are numerous
27   alternative accommodations that could be made to provide a greater level of
28   access if complete removal were not achievable.


                                              3

     Complaint
       Case 5:21-cv-03262-EJD Document 1 Filed 05/03/21 Page 4 of 7




1      20. Plaintiff will return to La Baguette to avail himself of its goods or
2    services and to determine compliance with the disability access laws once it is
3    represented to him that La Baguette and its facilities are accessible. Plaintiff is
4    currently deterred from doing so because of his knowledge of the existing
5    barriers and his uncertainty about the existence of yet other barriers on the
6    site. If the barriers are not removed, the plaintiff will face unlawful and
7    discriminatory barriers again.
8      21. Given the obvious and blatant nature of the barriers and violations
9    alleged herein, the plaintiff alleges, on information and belief, that there are
10   other violations and barriers on the site that relate to his disability. Plaintiff will
11   amend the complaint, to provide proper notice regarding the scope of this
12   lawsuit, once he conducts a site inspection. However, please be on notice that
13   the plaintiff seeks to have all barriers related to his disability remedied. See
14   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
15   encounters one barrier at a site, he can sue to have all barriers that relate to his
16   disability removed regardless of whether he personally encountered them).
17
18   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
19   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
20   Defendants.) (42 U.S.C. section 12101, et seq.)
21     22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
22   again herein, the allegations contained in all prior paragraphs of this
23   complaint.
24     23. Under the ADA, it is an act of discrimination to fail to ensure that the
25   privileges, advantages, accommodations, facilities, goods and services of any
26   place of public accommodation is offered on a full and equal basis by anyone
27   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
28   § 12182(a). Discrimination is defined, inter alia, as follows:


                                               4

     Complaint
       Case 5:21-cv-03262-EJD Document 1 Filed 05/03/21 Page 5 of 7




1             a. A failure to make reasonable modifications in policies, practices,
2                or procedures, when such modifications are necessary to afford
3                goods,    services,    facilities,   privileges,   advantages,      or
4                accommodations to individuals with disabilities, unless the
5                accommodation would work a fundamental alteration of those
6                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
7             b. A failure to remove architectural barriers where such removal is
8                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
9                defined by reference to the ADA Standards.
10            c. A failure to make alterations in such a manner that, to the
11               maximum extent feasible, the altered portions of the facility are
12               readily accessible to and usable by individuals with disabilities,
13               including individuals who use wheelchairs or to ensure that, to the
14               maximum extent feasible, the path of travel to the altered area and
15               the bathrooms, telephones, and drinking fountains serving the
16               altered area, are readily accessible to and usable by individuals
17               with disabilities. 42 U.S.C. § 12183(a)(2).
18     24. When a business provides facilities such as dining surfaces, it must
19   provide accessible dining surfaces.
20     25. Here, accessible dining surfaces have not been provided in
21   conformance with the ADA Standards.
22     26. The Safe Harbor provisions of the 2010 Standards are not applicable
23   here because the conditions challenged in this lawsuit do not comply with the
24   1991 Standards.
25     27. A public accommodation must maintain in operable working condition
26   those features of its facilities and equipment that are required to be readily
27   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
28     28. Here, the failure to ensure that the accessible facilities were available


                                            5

     Complaint
        Case 5:21-cv-03262-EJD Document 1 Filed 05/03/21 Page 6 of 7




1    and ready to be used by the plaintiff is a violation of the law.
2
3    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
4    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
5    Code § 51-53.)
6       29. Plaintiff repleads and incorporates by reference, as if fully set forth
7    again herein, the allegations contained in all prior paragraphs of this
8    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
9    that persons with disabilities are entitled to full and equal accommodations,
10   advantages, facilities, privileges, or services in all business establishment of
11   every kind whatsoever within the jurisdiction of the State of California. Cal.
12   Civ. Code §51(b).
13      30. The Unruh Act provides that a violation of the ADA is a violation of the
14   Unruh Act. Cal. Civ. Code, § 51(f).
15      31. Defendants’ acts and omissions, as herein alleged, have violated the
16   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
17   rights to full and equal use of the accommodations, advantages, facilities,
18   privileges, or services offered.
19      32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
20   discomfort or embarrassment for the plaintiff, the defendants are also each
21   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
22   (c).)
23
24             PRAYER:
25             Wherefore, Plaintiff prays that this Court award damages and provide
26   relief as follows:
27           1. For injunctive relief, compelling Defendants to comply with the
28   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the


                                              6

     Complaint
       Case 5:21-cv-03262-EJD Document 1 Filed 05/03/21 Page 7 of 7




1    plaintiff is not invoking section 55 of the California Civil Code and is not
2    seeking injunctive relief under the Disabled Persons Act at all.
3        2. For equitable nominal damages for violation of the ADA. See
4    Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
5    and any other equitable relief the Court sees fit to grant.
6        3. Damages under the Unruh Civil Rights Act, which provides for actual
7    damages and a statutory minimum of $4,000 for each offense.
8        4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
9    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
10
     Dated: April 30, 2021             CENTER FOR DISABILITY ACCESS
11
12
13                                     By: _______________________
14                                           Amanda Seabock, Esq.
                                             Attorney for plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             7

     Complaint
